The defendant was charged with the crime of murder and found guilty of murder in the second degree. He was sentenced to serve thirty years in the state prison at San Quentin. An appeal was taken from the judgment and the order denying defendant's motion for a new trial.
The appeal came on regularly to be heard by this court on the twenty-second day of August, 1911, whereupon counsel for defendant requested and was granted fifteen days within which to prepare and present his points and authorities in support of the appeal. No extension of time for this purpose has been granted or even requested, and the case now stands before us upon the bare record of the proceedings and testimony had in the trial court.
No oral argument having been made when the case was regularly called upon the calendar, and no briefs having been filed within the time allowed by the court, or at all, it is ordered that the judgment and order appealed from be affirmed.
Incidentally we will state that, although not required to do so, we have made an examination of the record, and find that the defendant was fairly tried and properly convicted.
Kerrigan, J., and Hall, J., concurred. *Page 367